Case 8:20-cv-00947-AEP Document 29 Filed 09/13/21 Page 1 of 16 PageID 1230




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION


   ROBERT ANDERSON,

                 Plaintiff,

   v.                                               Case No. 8:20-cv-947-AEP

   KILOLO KIJAKAZI,
   Acting Commissioner of Social Security, 1

                 Defendant.
                                                /

                                           ORDER

          Plaintiff seeks judicial review of the denial of his claim for a period of

   disability and disability insurance benefits (“DIB”). As the Administrative Law

   Judge’s (“ALJ”) decision was based on substantial evidence and employed proper

   legal standards, the Commissioner’s decision is affirmed.

                                               I.
          A.     Procedural Background

          Plaintiff filed an application for a period of disability and DIB (Tr. 188-91).

   The Social Security Administration (“SSA”) denied Plaintiff’s claims both initially

   and upon reconsideration (Tr. 86-92, 95-107).             Plaintiff then requested an

   administrative hearing (Tr. 127-28). Per Plaintiff’s request, the ALJ held a hearing


   1
     Kilolo Kijakazi is now the Commissioner of Social Security. Pursuant to Rule 25(d) of
   the Federal Rules of Civil Procedure, Acting Commissioner Kilolo Kijakazi should be
   substituted for Commissioner Andrew M. Saul as the defendant in this matter. No further
   action needs to be taken to continue this matter by reason of the last sentence of section
   205(g) of the Social Security Act. 42 U.S.C. § 405(g).
Case 8:20-cv-00947-AEP Document 29 Filed 09/13/21 Page 2 of 16 PageID 1231




   at which Plaintiff appeared and testified (Tr. 36-85). Following the hearing, the

   ALJ issued an unfavorable decision finding Plaintiff not disabled and accordingly

   denied Plaintiff’s claims for benefits (Tr. 9-27). Subsequently, Plaintiff requested

   review from the Appeals Council, which the Appeals Council denied (Tr. 1-8).

   Plaintiff then timely filed a complaint with this Court (Doc. 1). The case is now

   ripe for review under 42 U.S.C. §§ 405(g), 1383(c)(3).

          B.     Factual Background and the ALJ’s Decision

          Plaintiff, who was born in 1962, claimed disability beginning July 26, 2018

   (Tr. 39, 188). Plaintiff obtained a college education (Tr. 39). Plaintiff’s past relevant

   work experience included work as a veterans’ contact representative and

   project/program manager (Tr. 22, 74). Plaintiff alleged disability due to tinnitus,

   impairment of sphincter control, degenerative arthritis of the spine, eczema, major

   depression, post-traumatic stress disorder, sleep apnea, visual disturbance, and

   chronic pain (Tr. 87, 205).

          In rendering the administrative decision, the ALJ concluded that Plaintiff

   met the insured status requirements through December 31, 2023 and had not

   engaged in substantial gainful activity since July 26, 2018, the alleged onset date

   (Tr. 14). After conducting a hearing and reviewing the evidence of record, the ALJ

   determined Plaintiff had the following severe impairments: degenerative disc

   disease of the lumbar spine, with spondylosis and radiculopathy; congestive heart

   failure/coronary artery disease; paroxysmal atrial fibrillation; bilateral degenerative

   joint disease of the knees; obesity; bipolar disorder/depression; and history of post-



                                              2
Case 8:20-cv-00947-AEP Document 29 Filed 09/13/21 Page 3 of 16 PageID 1232




   traumatic stress disorder (Tr. 14). Notwithstanding the noted impairments, the ALJ

   determined Plaintiff did not have an impairment or combination of impairments

   that met or medically equaled one of the listed impairments in 20 C.F.R. Part 404,

   Subpart P, Appendix 1 (Tr. 14). The ALJ then concluded that Plaintiff retained a

   residual functional capacity (“RFC”) to perform sedentary work with the following

   limitations:

          [H]e could never climb ramps, stairs, ladders, ropes, or scaffolds. The
          claimant could occasionally balance, stoop, kneel, crouch, and crawl.
          He could frequently reach, handle, and finger. The claimant has to
          avoid concentrated exposure to extreme temperatures, wetness,
          humidity, and excessive vibration. He must avoid all exposure to
          hazardous machinery and unprotected heights. Finally, he can tolerate
          no more than frequent interaction with the public and coworkers.

   (Tr. 16). In formulating Plaintiff’s RFC, the ALJ considered Plaintiff’s subjective

   complaints and determined that, although the evidence established the presence of

   underlying impairments that reasonably could be expected to produce the

   symptoms alleged, Plaintiff’s statements as to the intensity, persistence, and limiting

   effects of his symptoms were not entirely consistent with the medical evidence and

   other evidence (Tr. 17-21).

          Considering Plaintiff’s noted impairments and the assessment of a vocational

   expert (“VE”), the ALJ determined Plaintiff could perform his past relevant work

   as a veterans’ contact representative, as generally performed in the national

   economy (Tr. 21).       Accordingly, based on Plaintiff’s age, education, work

   experience, RFC, and the testimony of the VE, the ALJ found Plaintiff not disabled

   (Tr. 23).



                                             3
Case 8:20-cv-00947-AEP Document 29 Filed 09/13/21 Page 4 of 16 PageID 1233




                                            II.

         To be entitled to benefits, a claimant must be disabled, meaning the claimant

   must be unable “to engage in any substantial gainful activity by reason of any

   medically determinable physical or mental impairment which can be expected to

   result in death or which has lasted or can be expected to last for a continuous period

   of not less than twelve months.” 42 U.S.C. § 423(d)(1)(A). “[A] physical or mental

   impairment is an impairment that results from anatomical, physiological, or

   psychological abnormalities which are demonstrable by medically acceptable

   clinical and laboratory diagnostic techniques.” 42 U.S.C. § 423(d)(3).

         The Social Security Administration, in order to regularize the adjudicative

   process, promulgated the detailed regulations currently in effect. These regulations

   establish a “sequential evaluation process” to determine whether a claimant is

   disabled. 20 C.F.R. § 404.1520. If an individual is found disabled at any point in

   the sequential review, further inquiry is unnecessary. 20 C.F.R. § 404.1520(a).

   Under this process, the ALJ must determine, in sequence, the following: whether

   the claimant is currently engaged in substantial gainful activity; whether the

   claimant has a severe impairment, i.e., one that significantly limits the ability to

   perform work-related functions; whether the severe impairment meets or equals the

   medical criteria of 20 C.F.R. Part 404, Subpart P, Appendix 1; and whether the

   claimant can perform his or her past relevant work. 20 C.F.R. § 404.1520(a)(4). If

   the claimant cannot perform the tasks required of his or her prior work, step five of

   the evaluation requires the ALJ to decide if the claimant can do other work in the



                                             4
Case 8:20-cv-00947-AEP Document 29 Filed 09/13/21 Page 5 of 16 PageID 1234




   national economy in view of his or her age, education, and work experience. 20

   C.F.R. § 404.1520(a)(4)(v). A claimant is entitled to benefits only if unable to

   perform other work. Bowen v. Yuckert, 482 U.S. 137, 140-42 (1987); 20 C.F.R. §

   404.1520(g)(1).

         A determination by the Commissioner that a claimant is not disabled must

   be upheld if it is supported by substantial evidence and comports with applicable

   legal standards. See 42 U.S.C. § 405(g). “Substantial evidence is more than a

   scintilla and is such relevant evidence as a reasonable person would accept as

   adequate to support a conclusion.” Winschel v. Comm’r of Soc. Sec., 631 F.3d 1176,

   1178 (11th Cir. 2011) (citation and internal quotation marks omitted). While the

   court reviews the Commissioner’s decision with deference to the factual findings,

   no such deference is given to the legal conclusions. Ingram v. Comm’r of Soc. Sec.,

   496 F.3d 1253, 1260 (11th Cir. 2007) (citations omitted).

         In reviewing the Commissioner’s decision, the court may not re-weigh the

   evidence or substitute its own judgment for that of the ALJ even if it finds that the

   evidence preponderates against the ALJ’s decision. Winschel, 631 F.3d at 1178

   (citations omitted); Bloodsworth v. Heckler, 703 F.2d 1233, 1239 (11th Cir. 1983). The

   Commissioner’s failure to apply the correct law, or to give the reviewing court

   sufficient reasoning for determining that he or she has conducted the proper legal

   analysis, mandates reversal. Ingram, 496 F.3d at 1260 (citation omitted). The scope

   of review is thus limited to determining whether the findings of the Commissioner

   are supported by substantial evidence and whether the correct legal standards were



                                             5
Case 8:20-cv-00947-AEP Document 29 Filed 09/13/21 Page 6 of 16 PageID 1235




   applied. 42 U.S.C. § 405(g); Wilson v. Barnhart, 284 F.3d 1219, 1221 (11th Cir. 2002)

   (per curiam) (citations omitted).

                                              III.

          Plaintiff argues that the ALJ erred by (1) failing to properly assess the medical

   opinion of a state agency psychological consultant, and (2) failing to properly

   evaluate the RFC.2 For the following reasons, the ALJ applied the correct legal

   standards and the ALJ’s decision is supported by substantial evidence.

          A.     Medical Opinion

          Plaintiff contends that the ALJ erred in the assessment of Dr. Jeffrey

   Prickett’s, the state agency psychological consultant, opinion about Plaintiff’s

   ability to interact with others.

          In February 2019, Dr. Prickett completed a mental RFC assessment for the

   SSA at the reconsideration level of Plaintiff’s claims (Tr. 104-05). Dr. Prickett

   opined Plaintiff had limitations in social interaction (Tr. 104). Specifically, Dr.

   Prickett found Plaintiff’s ability to interact appropriately with the general public to

   be moderately limited (Tr. 105). Dr. Prickett also found Plaintiff’s ability to get

   along with coworkers without distracting them or exhibiting behavioral extremes to

   be moderately limited (Tr. 105). Dr. Prickett also found Plaintiff’s ability to accept

   instructions and respond appropriately to criticisms from his supervisor to be

   moderately limited (Tr. 105). To support those conclusory statements, Dr. Prickett


   2
     In the joint memorandum, Plaintiff presented one argument, the ALJ erred in the
   determination of the RFC, with three subsections. However, for clarity, this Order divides
   the arguments into two sections.


                                               6
Case 8:20-cv-00947-AEP Document 29 Filed 09/13/21 Page 7 of 16 PageID 1236




   stated Plaintiff would need an understanding supervisor and a work setting that

   minimizes interaction with the general public and coworkers (Tr. 105).

         In considering Dr. Prickett’s opinion, the ALJ stated

         Dr. Prickett opined the claimant was limited to “routine tasks,” with
         minimal social interactions and the ability to adapt to simple changes
         (Exhibit 4A), though the doctor did not explain exactly why the
         evidence supported such limitations, and the undersigned’s discussion
         of the medical and nonmedical evidence herein shows that this non-
         treating and non-examining source opinion carries little
         persuasiveness

   (Tr. 21). The ALJ also noted that although evidence of the record shows that

   Plaintiff is not necessarily a social recluse, Plaintiff’s main issue appears to be

   irritability when dealing with other people (Tr. 16). The ALJ found Dr. Prickett’s

   opinion that Plaintiff has a moderate limitation in interacting with others to be

   appropriate (Tr. 16).

         Because Plaintiff applied for DIB on July 30, 2018 (Tr. 174-80) the new SSA

   regulations apply to how the ALJ considers and articulates medical opinions. See

   20 C.F.R. § 404.1520c; see also Simon v. Comm’r of Soc. Sec., 7 F.4th 1094, 1104 n.4

   (11th Cir. 2021) (indicating that 20 C.F.R. § 404.1527 only applies to disability

   claims filed before March 27, 2017, and claims filed after that date are governed by

   20 C.F.R. § 404.1520c, which prescribes a somewhat different framework for

   evaluating medical opinions).

         Under the new regulations, the ALJ must still articulate how he or she

   considered the medical opinions in rendering the decision.            20 C.F.R. §

   404.1520c(a). Pursuant to 20 C.F.R. § 404.1520c, however, an ALJ “will not defer



                                            7
Case 8:20-cv-00947-AEP Document 29 Filed 09/13/21 Page 8 of 16 PageID 1237




   or give any specific evidentiary weight, including controlling weight, to any medical

   opinion(s) or prior administrative finding(s), including those from [a claimant’s]

   medical sources.” 20 C.F.R. § 404.1520c(a). Rather, an ALJ should consider a

   medical opinion based on the following factors, as appropriate: supportability,

   consistency, relationship with the claimant, and specialization, as well as any other

   relevant factors. 20 C.F.R. § 404.1520c(a) & (c). The most important factors an

   ALJ will consider in evaluating the persuasiveness of a medical opinion are

   supportability and consistency. 20 C.F.R. § 404.1520c(a) & (b)(2). For example,

   the more relevant the objective medical evidence and supporting explanation

   provide by a medical source to support his or her medical opinion, the more

   persuasive the medical opinion will be. 20 C.F.R. § 404.1520c(c)(1). Likewise, the

   more consistent a medical opinion is with the evidence from other medical sources

   and nonmedical sources in the claim, the more persuasive the medical opinion will

   be. 20 C.F.R. § 404.1520c(c)(2).

         Here, the ALJ appropriately assessed Dr. Prickett’s opinion under the new

   regulation (Tr. 15, 22-23). Although the ALJ did not use the specific words like

   “supported” and “consistent,” the ALJ’s reasons for finding Dr. Prickett’s opinion

   to carry little persuasiveness shows the ALJ considered whether Dr. Prickett’s

   opinion was supported and consistent with the medical evidence. Thus, any error

   to not use certain words such as “supported” and “consistent” was harmless.

   Sanchez v. Comm’r of Soc. Sec., 507 F. App’x 855, 856 (11th Cir. 2013) (“We have

   also declined to remand for express findings when doing so would be a ‘wasteful



                                            8
Case 8:20-cv-00947-AEP Document 29 Filed 09/13/21 Page 9 of 16 PageID 1238




   corrective exercise’ in light of the evidence of record and when no further findings

   could be made that would alter the ALJ’s decision.”) (citation omitted).

          First, the ALJ explained that Dr. Prickett provided no evidence to support

   Plaintiff’s need for minimal social interactions (Tr. 21). The medical evidence does

   not support Dr. Prickett’s opinion. As the ALJ correctly noted Plaintiff presented

   with irritable mood at two doctor’s appointments (Tr. 359, 918). But doctors more

   often noted Plaintiff presented with a normal mood (Tr. 440, 937, 1062, 1066, 1070,

   1073, 1077, 1079, 1084). Also, at doctor’s appointments during the alleged period

   of disability, 3 Plaintiff was cooperative, had appropriate attitude, and showed good

   attention or was properly alert (See Tr. 937, 1016, 1019, 1028, 1062, 1066, 1070,

   1073, 1077, 1079, 1084).

          Second, the ALJ explained that the nonmedical evidence is not entirely

   consistent with Plaintiff’s allegations of limited social functioning abilities (Tr. 20).

   At the hearing, Plaintiff testified that his prior job was stressful and often had short

   temper with his coworkers (Tr. 46). But at the hearing, Plaintiff also testified to

   engaging in social interactions in taking his son to wrestling events and going to

   theme parks with his family (Tr. 52-56). Despite stating in his “Function Report”

   that his mental impairments make it difficult to deal with people (Tr. 228), Plaintiff




   3
    Medical records before the period of disability do show Plaintiff had irritable mood at
   two appointments (Tr. 633-34, 687), but more often Plaintiff had a normal mood and was
   cooperative, alert, and appropriate at doctor’s visits, including a several night stay at the
   hospital for cardiological issue (Tr. 393, 430, 484, 499, 501, 527, 546, 553, 712, 718, 722).


                                                9
Case 8:20-cv-00947-AEP Document 29 Filed 09/13/21 Page 10 of 16 PageID 1239




    testified at the hearing that he helps his family by taking them to doctor’s

    appointments and visits with his wife’s family in a different state (Tr. 57, 61).

          Because the medical and nonmedical evidence did not support or were

    consistent with Dr. Prickett’s opinion for Plaintiff to have minimal social

    interaction, the ALJ appropriately found Dr. Prickett’s opinion to carry little

    persuasiveness.   Under the new regulation, the ALJ applied the proper legal

    standard, and the decision is supported by substantial evidence.

          B.     RFC

          Plaintiff alleges that the RFC assessment does not account for Plaintiff’s

    limitations in interacting with others and his obesity. For the reasons that follow,

    substantial evidence supports the ALJ’s RFC assessment.

          Before Steps Four and Five of the sequential evaluation process, an ALJ must

    determine a claimant’s RFC. 20 C.F.R. § 404.1520(a)(4)(iv). An RFC assessment

    represents “the most” a claimant “can still do despite [his] limitations.” 20 C.F.R.

    § 404.1545(a)(1). The RFC must consider all of the medical evidence in the record,

    and must reflect all of the claimant’s physical, mental, and environmental

    restrictions. 20 C.F.R. § 404.1545(a)(1) and (3). In rendering the RFC, therefore,

    the ALJ must consider the medical opinions in conjunction with all of the other

    evidence of record and will consider all of the medically determinable impairments,

    including impairments that are not severe, and the total limiting effects of each. 20

    C.F.R. §§ 404.1520(e), 404.1545(a)(2) & (e); see Jamison v. Bowen, 814 F.2d 585, 588

    (11th Cir. 1987) (stating that the “ALJ must consider the applicant’s medical



                                              10
Case 8:20-cv-00947-AEP Document 29 Filed 09/13/21 Page 11 of 16 PageID 1240




    condition taken as a whole”). However, it is Plaintiff’s burden to prove that an

    impairment is severe and that his impairments caused additional limitations on his

    ability to work. See Doughty v. Apfel, 245 F.3d 1274, 1281 (11th Cir. 2001); 42 U.S.C.

    § 423(d)(5)(A); 20 C.F.R. § 404.1512(a) & (c).

          The issue is not whether some evidence might support Plaintiff’s allegations,

    but whether substantial evidence supports the ALJ’s findings. See Dyer v. Barnhart,

    395 F.3d 1206, 1210 (11th Cir. 2005); Ellison v. Barnhart, 355 F.3d 1272, 1275 (11th

    Cir. 2003); see also Werner v. Comm’r of Soc. Sec., 421 F. App’x 935, 939 (11th Cir.

    2011) (“The question is not . . . whether the ALJ could have reasonably credited

    [claimant’s] testimony, but whether the ALJ was clearly wrong to discredit it”).

    Under a substantial evidence standard of review, Plaintiff cannot merely identify

    evidence in the record supporting his position but must show the absence of

    substantial evidence supporting the ALJ’s conclusion. See Barnes v. Sullivan, 932

    F.2d 1356, 1358 (11th Cir. 1991); Sims v. Comm’r of Soc. Sec., 706 F. App’x 595, 604

    (11th Cir. 2017).

          Plaintiff sets forth two arguments on how the ALJ failed to properly evaluate

    the RFC: (1) the ALJ failed to consider how Plaintiff’s problems in interacting with

    others affects the RFC and (2) the ALJ failed to incorporate the limitations caused

    by Plaintiff’s obesity into the RFC.

                 1.     Interacting with Others

          Plaintiff contends the ALJ failed to consider how Plaintiff’s problems in

    interacting with others affects the RFC. Specifically, Plaintiff contends the ALJ’s



                                             11
Case 8:20-cv-00947-AEP Document 29 Filed 09/13/21 Page 12 of 16 PageID 1241




    limitation that Plaintiff be limited to no more than frequent interaction with the

    public and coworkers does not properly incorporate the ALJ’s finding that Plaintiff

    has a moderate limitation in interacting with others.

             In the decision, the ALJ found Plaintiff had moderate limitations in

    interacting with others (Tr. 15). Despite these moderate limitations, the ALJ noted

    Plaintiff admitted to spending time with others (Tr. 15). The ALJ also noted that

    Plaintiff did not address whether his difficulties in interacting with others caused

    him to be fired or laid off from work (Tr. 15).

             After considering Plaintiff’s impairments, the ALJ found Plaintiff could

    perform sedentary work but included the limitation that Plaintiff cannot tolerate

    more than frequent interaction with the public and coworkers (Tr. 16). The ALJ

    did not included a more restrictive limitation because the medical evidence does not

    support it. The only medical evidence that stated Plaintiff should have minimal

    social interaction was from Dr. Prickett, a non-examining doctor, which the ALJ

    properly found his opinion to carry little persuasiveness, as discussed above.

             Looking at Plaintiff’s mental health treatment notes with Dr. Stephen Hawk,

    Dr. Hawk noted Plaintiff was cooperative, fair judgment and insight, intact memory

    and concentration, and logical, linear, and goal directed thought process (Tr. 359,

    393, 430, 558, 587, 609, 633-34, 664, 676, 687, 918, 937). 4 In other treatment notes,

    doctors noted Plaintiff was properly oriented, alert, and showed good attention (Tr.




    4
        Dr. Hawk’s notes span from May 2016 through July 2019.


                                               12
Case 8:20-cv-00947-AEP Document 29 Filed 09/13/21 Page 13 of 16 PageID 1242




    377, 712, 718, 722, 1016, 1019, 1024, 1028, 1029, 1062, 1066, 1070, 1073, 1077,

    1079-80, 1084).

          Plaintiff points to his testimony that he would have a short temper and

    scream at his coworkers to support the limitation that he needed to have more

    restrictions in interacting with others. However, the ALJ found that Plaintiff’s

    impairments could cause the subjective complaints he testified about but his

    subjective statements were not entirely consistent with the evidence of the record

    (See Tr. 17-20). That determination is unchallenged, and thus the Court must accept

    the ALJ’s findings on this regard. Moore v. Barnhart, 405 F.3d 1208, 1212 (11th Cir.

    2005) (stating that “credibility determinations are the province of the ALJ”)

    (citation omitted).

          Because the ALJ properly addressed and considered Plaintiff’s limitations in

    interacting with others in the RFC, the ALJ’s decisions is supported by substantial

    evidence.

                 2.       Obesity

          Plaintiff contends the ALJ failed to incorporate limitations caused by

    Plaintiff’s obesity into the RFC. For the reasons that follow, substantial evidence

    supports the ALJ’s consideration of Plaintiff’s obesity into the RFC.

          “An ALJ must consider obesity when assessing a claimant’s overall medical

    condition.” Silas v. Saul, No. 8:18-cv-477-TSPF, 2019 WL 4686802, at *7 (M.D.

    Fla. Sept. 26, 2019). “Obesity shall be considered when determining if (1) a

    claimant has a medically determinable impairment, (2) the impairment is severe, (3)



                                            13
Case 8:20-cv-00947-AEP Document 29 Filed 09/13/21 Page 14 of 16 PageID 1243




    the impairment meets or equals the requirements of a listed impairment, and (4) the

    impairment bars claimant ‘from doing past relevant work and other work that exists

    in significant numbers in the national economy.’” Lewis v. Comm’r of Soc. Sec., 487

    F. App’x 481, 483 (11th Cir. 2012) (citing SSR 02–1p). When obesity is identified

    as a medically determinable impairment, the ALJ must “assess the RFC to show

    the effect obesity has upon the person's ability to perform routine movement and

    necessary physical activity within the work environment.” SSR 19-2p, 2019 WL

    2374244 (May 20, 2019). 5

           A review of the record establishes that the ALJ properly considered Plaintiff’s

    obesity as required. At step two of the evaluation process, the ALJ found that

    Plaintiff had a combination of severe impairments including obesity (Tr. 14). At

    step three, the ALJ found that Plaintiff’s impairment or combination of

    impairments did not meet or medically equal one of the listed impairments (Tr. 14).

    Similarly, at step four, the ALJ noted that Plaintiff’s height and weight is indicative

    of obese body habitus and stated that he had considered the effects of Plaintiff’s

    “obese body habitus as per the guidance in SSR 19-2p” (Tr. 17, 20). In considering

    Plaintiff’s obese body habitus, the ALJ included in the RFC that Plaintiff could




    5
      Social Security Ruling (SSR) 19-2p applies to all Social Security applications filed on or
    after May 20, 2019, and to all claims pending before the agency on or after that date. SSR
    19-2p, 2019 WL 2374244, at *5 n.14 (May 20, 2019). Because Plaintiff’s hearing took
    place on October 10, 2019, and the ALJ issued the decision on November 21, 2019, after
    SSR 19-2p’s effective date, the ALJ properly applied SSR 19-2p (Tr. 20). Because Plaintiff
    does not argue the ALJ applied the wrong SSR, this issue is waived. See Outlaw v. Barnhart,
    197 F. App’x 825, 828 n.3 (11th Cir. 2006) (noting that an issue was waived because the
    claimant did not elaborate on the claim or provide citation to authority about the claim).


                                                14
Case 8:20-cv-00947-AEP Document 29 Filed 09/13/21 Page 15 of 16 PageID 1244




    never climb ramps, stairs, ladders, ropes, or scaffolds and could only occasionally

    balance, stoop, kneel, crouch, and crawl (Tr. 20).

          The ALJ also considered the effects of Plaintiff’s obesity in weighing the

    opinion of the state agency consultant Dr. Roland Gutierrez. Specifically, the ALJ

    found Dr. Gutierrez’s opinion that Plaintiff could perform medium work to carry

    little persuasiveness (Tr. 21). The ALJ noted that Dr. Gutierrez’s opinion was a

    very optimistic projection and new evidence since Dr. Gutierrez’s opinion

    supported greater limitations (Tr. 21). The ALJ noted Dr. Gutierrez’s opinion

    seemed to underemphasize the significance of Plaintiff’s obesity (Tr. 21). Overall,

    the ALJ’s analysis of Plaintiff’s obesity satisfies the requirements of SSR 19-2p. 6 See

    Castel v. Comm’r of Soc. Sec., 355 F. App’x 260, 264 (11th Cir. 2009); Lewis, 487 F.

    App’x at 483 (ALJ properly considered plaintiff's obesity in accordance with SSR

    02-1p where ALJ determined plaintiff's obesity was a severe impairment but did not

    meet or equal a listing and then considered plaintiff's obesity in assessing the RFC).

          Plaintiff also offered no evidence that his obesity caused limitations beyond

    those found by the ALJ. See Gurganus v. Colvin, No. 6:11-cv-4262-SLB, 2013 WL

    5354156, at *6-7 (N.D. Ala. Sept. 24, 2013) (plaintiff cited SSR 02-1p but failed to

    demonstrate that she was further restricted by her obesity beyond those found by

    ALJ); see also Lewis, 487 F. App’x at 483 (holding ALJ complied with SSR 02-1p

    where ALJ considered evidence of claimant’s obesity and found obesity was a


    6
     The purpose of the rescinded SSR 02-1p and SSR 19-2p are generally the same as for how
    an ALJ should consider obesity in a claimant’s RFC. Compare SSR 02-1p, 2002 WL
    34686281, at *7, with SSR 19-2p, 2019 WL 2374244, at *4.


                                              15
Case 8:20-cv-00947-AEP Document 29 Filed 09/13/21 Page 16 of 16 PageID 1245




    severe impairment and claimant could perform light work). It is Plaintiff’s burden

    to prove that his impairments caused additional limitations on his ability to work.

    See 42 U.S.C. § 423(d)(5)(A); 20 C.F.R. § 404.1512(a) & (c). Here, Plaintiff failed

    to meet that burden.

            Because the ALJ properly addressed and considered Plaintiff’s obesity in the

    RFC, the ALJ’s decisions is supported by substantial evidence.

                                              IV.

            Accordingly, after consideration, it is hereby

            ORDERED:

            1. The decision of the Commissioner is affirmed.

            2. The Clerk is directed to enter final judgment in favor of the Commissioner

    and close the case.

            DONE AND ORDERED in Tampa, Florida, on this 13th day of September,

    2021.




    cc: Counsel of Record




                                              16
